SENTENCIA
Por hallarse el Tribunal igualmente dividido debido a la inhibición del Juez Asociado Señor Rivera Pérez, se con-firma la sentencia recurrida.
Así lo pronunció y manda el Tribunal y certifica la Se-cretaria del Tribunal Supremo. El Juez Asociado Señor *657Hernández Denton emitió una opinión disidente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López. El Juez Asociado Se-ñor Rivera Pérez se inhibió.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —